970 So. 2d 908 (2007)
Raymond J. CARTER, Appellant,
v.
STATE of Florida, Appellee.
No. 1D07-2203.
District Court of Appeal of Florida, First District.
December 26, 2007.
Raymond J. Carter, pro se, Appellant.
Bill McCollum, Attorney General, and Joshua R. Heller, Assistant Attorney General, Tallahassee, for Appellee.
*909 PER CURIAM.
Appellant, Raymond J. Carter, appeals the trial court's summary denial of his postconviction relief motion filed pursuant to Florida Rule of Criminal Procedure 3.850. We affirm the order as to the trial court's denial of appellant's claim that defense counsel was ineffective for failing to call Mary Peeples as a witness because the claim is conclusively refuted by the record. However, appellant's remaining claims, which are facially sufficient, are not conclusively refuted by record attachments. See Peede v. State, 748 So. 2d 253, 257 (Fla.1999) ("To uphold a trial court's summary denial of claims raised in a rule 3.850 motion, the claims must be either facially invalid or conclusively refuted by the record.").
Accordingly, we AFFIRM in part, REVERSE in part, and REMAND for an evidentiary hearing or for the court to attach those portions of the record that conclusively refute the remaining claims.
BROWNING, C.J., BARFIELD, and DAVIS, JJ., concur.